Citation Nr: 0528806	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for a kidney disease, 
to include glomerulonephritis.  

2.  Entitlement to service connection for a back disability 
(including arthritis).

3.  Entitlement to service connection for a hip disability 
(including arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1954 to June 1956.     This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Indianapolis Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 2004 
the case was remanded to afford the veteran a Travel Board 
Hearing.  Such hearing was held at the Chicago RO in July 
2005; and the veteran's claims file is currently in the 
jurisdiction of that RO.  Due to technical problems, the 
Board was unable to make a recording of the hearing 
proceedings.  Consequently, the veteran was offered another 
hearing.  In August 2005 correspondence, he indicated that he 
did not wish another hearing, but wanted his claims decided 
based on the evidence of record.       

The issues of service connection for a back disability and a 
hip disability are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

Kidney disease, to include glomerulonephritis, was manifested 
in service or in the first postservice year, and is not shown 
to be related to the veteran's service.   


CONCLUSION OF LAW

Service connection for kidney disability to include 
glomerulonephritis is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
3.307, 3.309 (2005). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  An August 2002 
letter (prior to the rating on appeal) informed him of the 
evidence necessary to substantiate a claim for service 
connection.  An October 2003 letter explained that VA was 
responsible for obtaining relevant records from any federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a federal agency but that it was 
still his responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The October 2002 rating decision and a 
May 2003 statement of the case (SOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  

The May 2003 SOC also provided the veteran with the full text 
of the regulations of the VCAA including the requirement that 
VA request that the veteran submit any evidence pertinent to 
the claim.  In conjunction with the August 2002 letter (which 
advised the veteran of the evidence necessary to substantiate 
his claim and asked him to submit such evidence), this was 
equivalent to requesting that he submit any evidence in his 
possession pertaining to the claim.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical records.  The RO could not 
obtain the veteran's service medical records as the National 
Personnel Records Center (NPRC) has certified that these 
records were destroyed by fire.  The veteran has not 
identified any additional sources of information pertinent to 
his service connection claim for kidney disability which 
would trigger efforts to obtain records from alternative 
sources.  Consequently, VA has met its assistance 
obligations.  The appellant is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

The National Personnel Records Center (NPRC) has advised that 
any of the veteran's records that may have been at that 
facility in July 1973 were destroyed by fire.  

A July 1970 discharge summary from T. Catherine Hospital 
shows that the veteran was hospitalized for seven days for 
evaluation for albuminuria.  He was found to have subacute 
kidney disease with fairly enlarged kidneys with patchy 
uptake.  The diagnoses were chronic glomerulonephritis and 
albuminuria.  

In March 1974 the veteran received a VA renal biopsy.  He had 
been suffering from longstanding proteinuria associated with 
easy fatigability and leg and ankle edema.  His past medical 
history was unremarkable, with no history of serious 
illnesses or hospitalizations prior to 1969.  There was a 
history of coccygeal cyst that was drained while in the 
service in 1955.     

An August 1974 letter from Dr. L, chief of the renal section 
of the Chicago VA research hospital indicated that the 
veteran had suffered from a chronic form of nephrotic 
syndrome for the past four years.  As a result he suffered 
periodic episodes of lack of energy and inability to stand 
for a long period of time.  His renal disease was of an 
unknown etiology but belonged to the generalized class of 
antigen-antibody diseases.  

On VA renal examination in November 1974, the diagnoses were 
chronic glomerulonephritis with arterial hypertension, 
albuminuria without hematuria and marked exogenous obesity.    

VA medical records from 1974 to 2001 show continued treatment 
for renal disease.  Diagnoses included focal 
glomerulonephritis, proteinuria, obesity and hypertension. 

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If renal disease to include nephritis 
(glomerulonephritis) is manifested to a compensable degree in 
the first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Here, the record contains clear evidence of current kidney 
disease, diagnosed as focal glomerulonephritis.  However, 
there is no evidence of kidney disease in service or in the 
first postservice year, and no evidence of a relationship 
between the current kidney disease and the veteran's military 
service.   Dr. L's August 1974 letter is actually evidence 
against the veteran's claim, as it states that the disease 
became manifest 4 years prior (which would place onset in 
1970, approximately 14 years after service), and indicates 
that the etiology is unknown (rather than something occurring 
in service).  Significantly, at the time of the veteran's 
March 1974 kidney biopsy, it was noted that the veteran's 
past medical history (including during service) was 
unremarkable, with no serious illnesses or hospitalizations 
prior to 1969.   

The veteran's service medical records were destroyed by fire 
and thus cannot be used to confirm the presence or absence of 
kidney disability in service.  While VA has a heightened duty 
to assist in these situations, the veteran has not alleged 
that he received any treatment for problems with, or a 
diagnosis of, a kidney disability in service.  Without any 
specific allegations of such nature, there is no basis for 
attempting alternate source development. 

While the veteran may believe that his kidney disability 
became manifest within the first postservice year, as a 
layperson, his statements in this regard are not competent 
evidence.  The United States Court of Appeals for Veterans 
Claims has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Given that there is no evidence that the veteran's kidney 
disease became manifest in service or in the first 
postservice year, and no competent (medical) evidence of a 
nexus between service and current kidney disease, the 
preponderance of the evidence is against this claim, and it 
must be denied.   


ORDER

Service connection for kidney disease, to include 
glomerulonephritis, is denied. 

REMAND

As is mentioned above, the veteran's service medical records 
were destroyed by fire so they can provide no documentation 
of any injuries to the back and/or hip in service.  However, 
to support his allegation that he did suffer an injury in 
service, the veteran submitted a February 2002 affidavit from 
a fellow serviceman and   
an individual sick slip.  The affidavit indicates that in 
1955 or 1956, the fellow serviceman witnessed the veteran 
injure his back, hip and knee after being hit by a swinging 
van door and falling from the van.  The affidavit further 
indicated that the veteran had minor surgery at a field 
hospital several days later.  The sick slip shows that the 
veteran was seen in October 1955, and was given light duty 
for 10 days with no prolonged standing.  

The veteran also submitted evidence indicating a potential 
nexus between the alleged injury in service and current back 
and hip disability.  A July 2005 letter from a private 
chiropractor indicates that the veteran had been treated for 
the past 16 years for lower back, hip and knee problems, and 
had described the van injury in service.  The chiropractor 
opined that it was possible that the underlying precipitating 
factor of the degenerative conditions in the veteran's spine, 
hips and knees was the injury in service.  A September 2005 
letter from a physician at Southeastern Medical Center 
indicates that the veteran had been treated there since July 
2005 for lumbar spine pain, osteoarthritis and disc disease 
and that injuries during the Korean War may have initiated 
the disc disease or aggravated the disc problem, leading to 
present lumbar spine osteoarthritis.

There is no VA compensation examination of record.  Under 
controlling regulation, a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability (here, of 
a psychiatric disability), or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Given that the record contains competent 
(medical) evidence of current back and hip disability, 
evidence of a back and hip injury in service, and medical 
opinion evidence of a possible nexus between the injury in 
service and current back/hip disability, a VA examination is 
necessary. 

Since the loss of service medical records (SMRs)puts VA under 
a heightened duty to assist, and the fellow-serviceman's 
affidavit identifies a potential alternative source of 
records documenting the injury in service (i.e. field 
hospital records of minor surgery several days after the 
injury), further development for SMRs is indicated.  
Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should secure all records of 
VA treatment the veteran received for 
back and hip disability from December 
2001 to the present.  

2.  The RO should ask the veteran to 
identify the field hospital where he had 
minor surgery in service, and the 
approximate date when it occurred.  If he 
is able to provide sufficiently detailed 
information, the RO should secure records 
of such surgery/treatment. 

3.  The veteran should then be scheduled 
for a VA examination by an o orthopedist 
to determine whether any current hip and 
back he has are related to an injury in 
service.  Any necessary tests or studies 
should be accomplished, and the clinical 
findings should be reported in detail. 
The examiner should review the claims 
file in conjunction with the examination.  
The examiner should provide opinions as 
to whether it is at least as likely as 
not that the veteran's current back and 
hip disabilities are related to his 
military service (and specifically to an 
injury therein.  The examiner should 
explain the rationale for the opinions 
given.   

4.  The RO should then readjudicate these 
claim.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


